PER CURIAM.
Appellant, plaintiff below, Dufirstson Neree, appeals a January 11, 2018 trial court order captioned as an "Order Denying Plaintiff's Motion for Summary Judgment."1 As is clear from the record on *576appeal, including the transcript from the January 11th hearing resulting in the entry of the order, the trial court correctly determined that appellant's lawsuit (lower tribunal case no. 16-03245-CA) was barred by the doctrine of res judicata. Indeed, the issues alleged by appellant in case no. 16-03245-CA were resolved adverse to appellant by virtue of the final judgment entered in case no. 16-00013-CA27.
Affirmed.

Notwithstanding the caption of the order suggesting it is non-final, the content of the order (i.e., closing the case, denying all pending motions, referencing the res judicata effect of lower tribunal case no. 16-00013-CA27) makes clear that the appealed order has ended all judicial labor in the case. Miami-Dade Water & Sewer Auth. v. Metro. Dade Cty., 469 So.2d 813, 814 (Fla. 3d DCA 1985). We therefore have jurisdiction.